DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 10, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’349 (JP 2011-068349).
Regarding claim 1, JP’349 teaches a heavy duty tire and refer to the annotated figures below. 

    PNG
    media_image1.png
    693
    749
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    588
    801
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    338
    444
    media_image3.png
    Greyscale

Regarding claim 2, the air entry/exit promotion portion is formed at a side in a tire radial direction of the recess portion. 
Regarding claims 6 and 15, see annotated FIG. 3 above. 
Regarding claims 7 and 16, see annotated FIG. 4B above. 
Regarding claims 8, 10, 17, and 19 see FIG. 1 of JP’349
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP’349 (JP 2011-068349).
Regarding claims 5 and 14, JP’349 does not recite an average incline angle of the slope with respect to the tire surface is from 5° to 45°; however, the claimed average incline angle in the tire of JP’349 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since FIG. 5 of JP’349 illustrates the claimed average incline angle as an acute angle and an acute angle includes the claimed numerical rage absent conclusive evidence of unexpected result and/or criticality. 
Regarding claims 11 and 20, JP’349 does not recite a total surface area of the air entry/exit promotion portion when viewed in plan view is larger than a surface area of the recess portion when viewed in plan view because:
JP’349 teaches a heavy duty tire size: TL 295/75R22.5 wherein the cross section height (HT)=295x0.75=221.25 mm and a tread width (WT)=212 mm (page 10 of the machine translation), 
Wh= 0.03 to 0.2 times WT (width of the tread) and Wmax= 1.0 to 1.2 times Wh (pages 9-10 of the machine translation), and 
Hh= 0.08 to 0.12 times Ht (page 8 of the machine translation) and Ha=0.5 to 0.8 times Hh (page 9 of the machine translation). 
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP’349 (JP 2011-068349) in view of JP’043 (JP 2010-132043). 
Regarding claims 9 and 18, JP’349 does not recite: “the end in the tire width direction of the maximum width belt ply is positioned at a central portion in a tire radial direction of the bottom portion and at the inner side in the tire width direction of the bottom portion”.  However, providing this limitation in the tire of JP’349 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed because it is well-known in the tire art to provide a recess having a bottom portion radially overlapping the end in the tire width direction of a maximum width belt ply as evidenced by FIG. 2 of JP’043. 
Additional prior art of interest
JP 2000-108614 and JP 2000-103206
Allowable Subject Matter
Claims 3-4 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to render obvious a heavy duty tire comprising an air entry/exit promotion portion at least formed at a side in a tire rotation direction of the recess portion in combination with all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        09/28/2021